DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 2-4 are indefinite. Claim 1 states “a plurality of base layers comprising at least one base layer comprising a mesh surface”, it is unclear how a plurality of base layers can contain itself “at least one base layer”. It is also unclear as to why it is claim as “a mesh surface” instead of “a mesh layer”. Further line 3, “at least one base layer comprising an adhesives surface” it is unclear how a plurality of base layers can contain itself “at least one base layer”. It is also unclear as to why it is claim as “an adhesive surface” instead of “an adhesive layer”. For examination purposes it will be examined as: 


Claim 1, line 5, “the base layers” should be changed to the plurality of base layers”. 
Claim 5, “the surfaces of the base layers” lacks a prior antecedent. Further “the plurality of base layers comprising porous surface” is indefinite. Claim 1 sets forth “a mesh layer” it is unclear if applicant is claiming the porous surface of the mesh layer, or setting forth a separate distinct layer that also is porous.
Claim 6, line 1, “the base layer” should be changed to “the plurality of base layers”. Further, “the front edge” lacks a prior antecedent. 
Claim 7, lines 2-3, “an even density providing even distribution of the hair filaments throughout the base layers”; claim 1 sets forth the hair filaments are attached to the mesh layer, making it unclear how it can be “providing even distribution of the hair filaments throughout the base layers”. How many base layers are there? Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanniello (US 2015/0223538) in view of Awad et al. (US 2007/0157941).
Yanniello discloses a frontal wig for use on the front of a person’s head, the frontal wig comprising a plurality of base layers (3 layers separated by 130, 132) comprising (center layer (116)) comprising a mesh surface for attachment of hair filaments (26), a securing band (160) attached to the base layers at side ends of the base layers, the securing band provided for attaching the frontal wig to the head; and a plurality of hair filaments (50) attached to the mesh layer. 
Yanniello discloses the claimed invention except that the wig is attached with clips instead of an adhesive layer.  Awad et al. shows that an adhesive layer is an equivalent structure known in the art (see Figures 9 and 11; paragraph 58).  Therefore, because these two attachment means were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the wig clips for adhesive layers.
Regarding claim 2, the securing band (160) comprises an elastic band (paragraph 39) secured to the frontal wig with a clasp (166) (paragraph 61).
Regarding claim 3, Yanniello does not disclose the plurality of base layers further comprises a soft base layer provided for comfort and reducing irritation from wearing the frontal wig.
Awad et al. teaches using a layer of coated monofilament material to provide smooth and comfortable feel when applied to the forehead area (paragraph 19). It would have been obvious to one having ordinary skill in the art before the effective filing date 
Regarding claim 4, the adhesive layer (108) comprises at least two physically separate pieces attached to the mesh surface layer with a physical gap in the center of the frontal wig separating the two physically separate pieces (see Figure 11; Awad).
Regarding claim 5, the plurality of base layers comprising porous surfaces (mesh) to improve cooling and breathability of the surfaces of the base layers.
Regarding claim 6, the base layers form a smooth curvature (102) on the front edge to provide a natural looking hairline (see Figure 10).
Regarding claim 7, the plurality of hair filaments (66) are attached to the mesh layer with an even density providing even distribution of the hair filaments throughout the base layers (paragraph 38).

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
9/23/2021